Title: Jacob Latting to Thomas Jefferson, 27 October 1817
From: Latting, Jacob
To: Jefferson, Thomas


                    
                        Esteemed Friend,
                        New York
Oct 27th 1817.
                    
                    I herewith annex a Copy of the letters received relative to the claim I have on the Spanish Government and shall Esteem it a great favour if thee will be so good as to say if thee thinks there is a prospect of reparation.
                    
                        Thine with Respect.
                        Jacob Latting
                    
                